DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement was made of Applicant’s claim to priority benefit of US Provisional Application No. 62/906,225, filed 26 September, 2019. Further acknowledgement is made of Applicant’s claim to priority benefit of US Provisional Application No. 62/983,135, filed 28 February, 2020.

Specification
	Applicant has amended the abstract to comply with the limit of 150 words and the objection is withdrawn.

Claim Rejections - 35 USC § 112
	Applicant’s arguments have been considered and found to be persuasive. The 35 USC 112(b) rejection of claim 8 is withdrawn.

Allowable Subject Matter
Claims 1-18, 20, 23, 25-29, and 62-65 are allowed.
Claims 19, 21-22, and 24 have been cancelled.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including a first distal bushing having a first flange extending inward at a proximal end of the first distal bushing and a second flange extending inward at a distal end of the first distal bushing; and wherein the first and second flanges engage proximal and distal ends of a first barrel. Claims 2-9, 11-17, and 62 are allowable as they incorporate the limitations of claim 1 by reference.
Regarding claim 10, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including a first barrel having a cylindrical outer shape having a larger diameter than the bar and being received within the first cavity of the first distal bushing. Claim 63 is allowable as it incorporates the limitations of claim 10 by reference.
Regarding claim 18, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including first and second barrels having larger diameters than the bar. Claims 20, 23, and 25-26 are allowable as they incorporate the limitations of claim 18 by reference.
Regarding claim 27, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including a first barrel fixed to the first end portion of the bar by the first threaded projection extending through a first barrel aperture of the first barrel; and a second barrel fixed to the second end portion of the bar by the second threaded projection extending through a second barrel aperture of the second barrel. Claims 28-29 are allowable as the incorporate the limitations of claim 27 by reference.
Regarding claim 64, there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including wherein the first distal bushing comprises a first bushing portion and a second bushing portion in abutting contact with each other, the first bushing portion having a first cylindrical wall with a first annular flange extending inward from the first cylindrical wall to define a first aperture at a proximal end of the first distal bushing, and wherein the second bushing portion is positioned at a distal end of the first distal bushing, and the first and second bushing portions combine to define the first cavity of the first distal bushing, and wherein the second bushing portion has a second cylindrical wall with a second annular flange extending inward from the second cylindrical wall to define a second aperture at the distal end of the first distal bushing, and wherein the first cylindrical wall of the first bushing portion and the second cylindrical wall of the second bushing portion combine to define the second out surface and the second inner surface, and to further define the first cavity as a cylindrical cavity.
Regarding claim 65 there is no prior art of record that teaches or fairly suggests the combination of limitations as claimed; including wherein the first distal bushing comprises a first bushing portion and a second bushing portion in abutting contact with each other, the first bushing portion having a first cylindrical wall with a first annular flange extending inward from the first cylindrical wall to define a first aperture at a proximal end of the first distal bushing, and wherein the second bushing portion is positioned at a distal end of the first distal bushing, and the first and second bushing portions combine to define the first cavity of the first distal bushing, and wherein the second bushing portion is identical to the first bushing portion and is positioned in reverse orientation relative to the first bushing portion.
Chen (US Patent No. 8,617,036) is considered to be the closest prior art of record, but does not teach a bushing having two bushing portions, each portion having a flange extending inwards; a barrel having a larger diameter than the bar; and a threaded projection extending through an aperture in the barrel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BUDZYN whose telephone number is (571)272-5886. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT MATTHEW BUDZYN/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754